Citation Nr: 9906899	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  89-18 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from November 
1966 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In March 1983, an RO denied service connection for 
flashbacks, bad dreams and nightmares.  In November 1989, the 
Board considered a claim for service connection for post 
traumatic stress disorder (PTSD) on a de novo basis and 
denied the appeal.  In May 1992, the Board vacated its 
November 1989 decision.  In November 1992, the Board Remanded 
the case for further development of the evidence.  The Board 
now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the claimed 
inservice stressors actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1154, 5107 (West 1991); 
38 C.F.R. § 3.304(f) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Service connection for PTSD requires (1) medical evidence 
establishing a current, clear diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996).  With regard to the 
second criterion, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).

"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998).  However, where VA 
determines from the evidence that the veteran did not engage 
in combat with the enemy or where the veteran, even if he did 
engage in combat, is claiming stressors not related to 
combat, his lay testimony alone is not enough to establish 
that the stressors actually occurred.  Rather, his testimony 
must be corroborated by "credible supporting evidence" and 
must not be contradicted by service records.  38 C.F.R. 
§ 3.304(f) (1998); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); Zarycki, 6 Vet. App. at 98.

A well grounded claim for PTSD requires "medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability."  Cohen, 10 Vet. App. at 
137; see also 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).  The Court held in Cohen that "several 
current diagnoses of PTSD by both private and VA 
psychiatrists" constituted the medical evidence of a current 
disability for the purposes of establishing a well grounded 
claim for service connection for PTSD.  Moreover, the Court 
found that the opinion of one psychiatrist "who stated that 
the veteran's PTSD symptoms were 'directly related to his 
experiences in the war' . . . and [of a clinical social 
worker] whose diagnostic impression 'totally concurr[ed] with 
[the psychiatrist's diagnosis'" constituted "medical 
evidence of a generalized connection between the veteran's 
PTSD and his war experiences [which was] sufficient to 
provide the requisite medical evidence of a nexus between 
service and a current disease that is necessary under Caluza 
to well ground a PTSD claim."  Cohen, 10 Vet. App. at 137; 
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Whether the veteran engaged in combat with the enemy for the 
purposes of 1154(b) has little relevance to establishing a 
well grounded claim for service connection for PTSD because, 
for that purpose, evidence, including the statements of all 
veterans, combat or not, about what happened to them in 
service, is presumed credible.  King v. Brown, 5 Vet. App. 
19, 21 (1993) (evidence submitted in support of a claim 
"must . . . be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion).  However, as noted above, when it 
comes to assessing the claim on the merits, a combat 
veteran's lay testimony regarding claimed stressors 
experienced in combat must be accepted as conclusive as to 
their actual occurrence and no further development for 
corroborative evidence is required whereas corroborative 
evidence is required to support a non-combat veteran's lay 
assertions.  See Arms v. West, No. 96-1214 (U.S. Vet. App. 
Feb. 11, 1999) (noting that, "because of the general 
presumption of credibility that attaches to any claimant's 
evidence at this threshold stage, consideration of section 
1154(b) . . . may . . . seldom be necessary in order to 
determine whether any claim asserted based on combat is well 
grounded.").

In this case, there is medical evidence in the claims file 
showing diagnoses of PTSD.  The veteran has alleged having 
experienced stressors in service including having served as a 
courier which required him to carry classified material 
through areas which were under the threat of constant attack; 
having been in a helicopter that was fired upon; and having a 
friend named Frank Smith killed in Vietnam; and having been 
in Qui Nhon at the time of the first Tet offensive and having 
seen people being wounded and killed, and the occurrence of 
these alleged stressors is presumed true for the purpose of 
establishing a well grounded claim.  Finally, in August and 
September 1994 VA medical center (VAMC) discharge summaries a 
diagnosis of "[PTSD] with Vietnam" and "[PTSD] Vietnam" 
were rendered.  The Board concludes that these reports 
constitute "medical evidence of a generalized connection 
between the veteran's PTSD and his war experiences" which is 
"sufficient to provide the requisite medical evidence of a 
nexus between service and a current disease that is necessary 
under Caluza to well ground a PTSD claim."  Cohen, 10 Vet. 
App. at 137; see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Accordingly, the Board concludes that the claim for 
service connection for PTSD is a well grounded claim.

With regard to the merits of the claim, service personnel 
records disclose that the veteran was a member of the United 
States Army.  He served in Vietnam from November 1967 to 
November 1968.  In November 1967, he was assigned as a 
supplyman with the 560th General Support Company.  He was 
assigned as a petroleum storage specialist to Headquarters 
and Headquarters Company, 80th General Support Group, in 
January 1968; and to the 7th Quartermaster Detachment, in 
August 1968.  The service personnel records do not show that 
the veteran served as a courier.  He was given awards for his 
Vietnam service; however, he was not awarded the Purple 
Heart, Combat Infantryman Badge, or similar medal indicative 
of combat service.

Service medical records do not reflect any combat injuries 
and the veteran has not claimed any such injuries.  Service 
personnel records dated in April 1971, shortly before the 
veteran's release from active service in May 1971, show that 
the veteran stated that he while serving in Vietnam and after 
returning from his tour of duty there he was worried and 
concerned about his wife and about family financial problems.  
In his statements, he noted that he had served in Vietnam 
without mentioning any stressful incidents that happened 
there.  Based on the evidence provided by the veteran's 
service records, the Board concludes that the veteran did not 
engage in combat with the enemy, and therefore, his 
allegations about the occurrence of stressful events in 
service must be corroborated by "credible supporting 
evidence" and must not be contradicted by service records.  
38 C.F.R. § 3.304(f) (1998); Doran v. Brown, 6 Vet. App. 283, 
289 (1994); Zarycki, 6 Vet. App. at 98.

The Board notes that the RO has attempted to obtain the 
"credible supporting evidence" needed to corroborate the 
veteran's alleged stressors with repeated efforts to have the 
veteran provide the kinds of details necessary to enable the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly United States Army and Joint Services 
Environmental Support Group (ESG)) to obtain military records 
that might corroborate the alleged events.  In August 1988, 
the RO asked the veteran for such information as follows:

A complete detailed description of the 
specific traumatic incident(s) which 
produced the stress that resulted in your 
claimed post-traumatic stress disorder, 
including the dates and places that the 
incidents occurred, and the unit 
(division, regiment, battalion, company) 
to which you were assigned or attached at 
the time.  If the incident(s) involved 
the death of one or more friends, furnish 
their names.  

The veteran responded in August 1988.  He stated that he was 
assigned to the 1st "Log" Division in Vietnam.  He wrote 
that his job was to carry classified material from one place 
to another using any means of transportation available.  He 
reportedly traveled through areas which were not secure under 
the threat of constant attack.  He asserted that once he was 
in a helicopter that came under fire.  He stated, "My friend 
was Frank Smith who was killed."  (The veteran has not 
provided any other information about this person or death.)  
The veteran continued that he was stationed in Da Nang and 
traveled to other locations as an air courier.  He stated 
that he was in Qui Nhon at the time of the first Tet 
offensive and saw people being wounded and killed.  

In August 1989, the RO again asked the veteran for details of 
his claimed stressors, including dates, places and units.  In 
December 1989, the veteran responded describing his current 
claimed symptoms.  He also stated that a helicopter he was 
riding in came under fire during the Tet offensive and that 
he continued to relive that event over and over in his mind.  

In a letter to his United States Senator, forwarded to the RO 
in February 1992, the veteran wrote:

All in all the hardest memory to forget 
is my R. and R. in Quinon Young (sic).  
It was an evening I relive daily.  I 
guess the young lady I was with actually 
save my life because she motioned me to 
be silent, I rolled over reaching for my 
weapon a Vietcong soldier was prodding 
where I was with a combat knife.  I 
watched holding my breathe, while my 
heart was about to explode out of my 
chest, in horror as the knife plunged 
effortlessly into the middle of the young 
girls chest.  I lost all control and 
started firing repeatedly, killing two 
V.C. soldiers and an officer.  Their 
deaths did not relieve my shock but added 
to it.  

From this one experience I cannot break 
free.  I have been unable to have any 
social relationship with anyone fearing 
their safety around me.  For I am certain 
that the enemy will find me, and avenge 
the death of their comrades whom I 
exterminated.  

The Board's November 1992 remand order emphasized the 
importance of additional stressor information.  A copy was 
sent to the veteran.  In May 1993, the RO again asked the 
veteran for details of the claimed stressful events.  The 
veteran did not respond to this request, although he did 
correspond about a VA examination.  

In November 1993, the RO summarized the stressors of record 
and requested verification information from the United States 
Army and Joint Services Environmental Support Group (ESG) 
[now the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)].  Copies of the veteran's August 1988 
statement and his personnel records were sent with the 
request.  

In April 1994, ESG responded that Private First Class (PFC) 
Frank J. Smith, United States Marine Corps (USMC) was killed 
in action on October 2, 1968.  The evidence of record 
indicates that PFC Smith was a Marine, while the claimant was 
in an Army unit.  The ESG reported that it was unable to 
verify that PFC Smith was the individual the veteran 
mentioned in his claim.  Moreover, ESG reported that it was 
unable to verify that the veteran was a courier during his 
tour in Vietnam.  It was noted that the personnel records 
showed him to be a supplyman and petroleum storage 
specialist.  

ESG did supply information documenting fighting in Qui Nhon 
from January 31, 1968 to February 3, 1968.  There is no 
evidence in the claims file of the veteran's presence there 
at that time.  Moreover, the veteran did not describe any of 
the specific incidents noted in the report.  While the report 
confirms that there were persons wounded and killed at Qui 
Nhon at that time, it does not verify that the veteran was 
there or that he saw the casualties.  There was no 
verification of his reported fight with Vietcong.  

ESG requested additional details from the veteran.  In July 
1995, the RO again asked the veteran for details of the 
events surrounding his claimed stressors.  He did not 
respond.  Review of the claims folder, including the medical 
reports, does not disclose any additional details of the 
claimed stressors.

The Board concludes that the RO fulfilled its duty to assist 
the veteran in this case by attempting to obtain the 
information needed about the alleged stressor in order to 
obtain corroborating evidence of them.  However, the ESG has 
been unable to verify the claimed stressors and the veteran 
has not provided additional details that might help in 
verifying some of the claimed stressors.  Because there is no 
"credible supporting evidence" to corroborate the 
occurrence of the claimed stressors in this case, the claim 
must be denied.  38 C.F.R. § 3.304(f) (1998).

In this regard, the Board notes that, although medical 
evidence in the file shows diagnoses of PTSD which examiners 
may have rendered based on the history of stressful events in 
service provided to them by the veteran, the legal 
requirements for service connection for PTSD require 
corroboration of the stressful events alleged by a veteran 
who did not serve in combat.  Noting that "the requirements 
in § 3.304(f), including a 'link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor' and for 'credible supporting evidence 
that the claimed in[-]service stressor actually occurred,' 
indicate that something more than medical nexus evidence is 
required to fulfill the requirement for "credible supporting 
evidence, the Court held in Moreau v. Brown that "credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence."  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996) (emphasis in original); see also Cohen, 10 Vet. App. 
at 145, citing Moreau, 9 Vet. App. at 395-96 ("An opinion by 
a mental health professional based on postservice examination 
of a veteran cannot be used to establish the occurrence of 
the stressor.").

If there were "credible supporting evidence" to corroborate 
the veteran's stressors, the Board could then order a medical 
examination in which the examiner could state whether the 
corroborated stressors alone, without regard to other 
uncorroborated stressors alleged by the veteran, are 
sufficient stressful events to support a current diagnosis of 
PTSD.  See Cohen, 10 Vet. App. at 150 (where Board stated 
that alleged stressors consisting of frequent rocket and 
mortar attacks were corroborated by credible supporting 
evidence, Board was required to develop medical evidence to 
determine whether the stressors "were a specific basis for 
the current symptomatology identified in [medical] 
reports.").  Because in this case the alleged stressors are 
not corroborated by credible supporting evidence, the Board 
concludes that a medical opinion concerning the sufficiency 
of corroborated stressors cannot be obtained in this case.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veteran's claim).  Instead, as there is no credible 
supporting evidence to show that the alleged stressors 
actually occurred, the Board concludes that the preponderance 
of evidence is against the claim for service connection for 
PTSD.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for PTSD is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

